 

LOGO [g867804g08l98.jpg]

  

29 Hartwell Avenue

Lexington, MA 02421

P (617) 945 7361

EXHIBIT 10.16

March 11, 2020

Brian Fenton

 

Re:

Amended and Restated Employment Agreement

Dear Brian:

On behalf of Translate Bio, Inc., a Delaware corporation (the “Company”), I am
pleased to provide you this Amended and Restated Employment Agreement (the
“Agreement”) that includes, among other things, enhanced benefits in the event
of a change of control of the Company. The terms and conditions of your
employment are set forth below. Please note that you must sign and return this
Agreement within seven (7) days of receipt to avail yourself of its terms.

 

1.

Position. Your position with the Company is Chief Business Officer and you
report to Paul Burgess, Chief Legal Officer and Chief Operating Officer. You
agree to devote your full business time, best efforts, skill, knowledge,
attention and energies to the advancement of the Company’s interests and the
performance of your duties as an employee of the Company and not to engage in
any other business activities without prior approval of the Company.

 

2.

Base Salary. The Company will pay you a salary at the bi-weekly rate of
$13,730.77 (which is equivalent to an annualized rate of $357,000.00 per year),
payable in accordance with the Company’s standard payroll schedule and subject
to applicable tax and other withholdings as required by law. Such base salary
may be subject to periodic review and adjustments at the Company’s sole
discretion.

 

3.

Discretionary Bonus. You will be eligible to receive an annual cash
discretionary bonus of up to 35% of your base salary (the “bonus”) in accordance
with the terms of the applicable bonus plan. The amount, if any, of the cash
bonus payment, and the Company’s determination of your performance, corporate
objectives and business conditions at the Company are all within the sole
discretion of the Company. Eligibility for and earning of the bonus, which is
also a retention incentive that you remain employed by the Company, requires the
you be employed for the full period covered by the bonus as well as on the date
the bonus is to be paid. Your eligibility for the bonus is also contingent on
approval by the Board of Directors of the Company (the “Board”). The Company
expects to review your job performance on an annual basis and to discuss with
you the criteria which the Company will use to assess your performance for bonus
purposes. The Company also may make adjustments in the targeted amount of your
bonus in the Company’s sole discretion.

 

4.

Benefits. You will be eligible to participate in the Company’s employee benefits
and insurance programs generally made available from time to time to its
full-time employees, in accordance with, and provided you are eligible under,
the plan documents governing those programs. You will also be eligible for up to
20 of

 

LOGO [g867804g77m63.jpg]



--------------------------------------------------------------------------------

  days of paid vacation per year which shall accrue on a prorated basis, in
accordance with the Company’s vacation policy as in effect from time to time.
The Company reserves the right to modify or terminate any or all of its benefit
plans or policies at any time at its discretion.

 

5.

Incentive Equity Awards. In connection with your ongoing employment, the Company
may propose to the Board from time to time, that a stock option grant be made to
you of Company’ common stock pursuant to the Company’s 2018 Equity Incentive
Plan (the “Proposed Grant”). Any Proposed Grant will be subject to the terms and
conditions of a Option Agreement to be entered into by you and the Company. Your
ownership of the common stock will be subject to a vesting schedule and will be
contingent on your continued employment or continuous service as a consultant or
advisor with the Company.

 

6.

Severance. Without otherwise limiting the “at-will” nature of your employment,
in the event your employment is terminated by the Company without Cause (as
defined below) or you terminate for Good Reason, you shall be entitled to the
base salary that has accrued and to which you are entitled as of the effective
date of such termination, and further, subject to the conditions set forth in
the second paragraph of this Severance section, the Company shall, for a period
of nine (9) months following your termination date: (i) continue to pay you, in
accordance with the Company’s regularly established payroll procedure, your base
salary as Severance; and (ii) provided you are eligible for and timely elect to
continue receiving group medical insurance pursuant to the “COBRA” law, continue
to pay the share of the premium for health coverage that is paid by the Company
for active and similarly-situated employees who receive the same type of
coverage, unless the Company’s provision of such COBRA payments will violate the
non-discrimination requirements of applicable law, in which case this benefit
will not apply. If, in the twelve months following a Change of Control, the
Company terminates your employment without Cause or you terminate for Good
Reason, the Company, subject to the conditions set forth in the second paragraph
of this Severance section, will: (a) extend the Severance benefits described in
(i) and (ii) above for an additional three (3) months, such that the total
severance benefit period shall be twelve (12) months; (b) accelerate the vesting
of all unvested stock options, restricted stock or other equity awards held by
you as of the date your employment is terminated such that 100% of such options,
restricted stock or equity award shall become fully vested and, if applicable,
exercisable effective as of such date (except as described in the next
paragraph); and (c) pay to you a bonus amount equal to 1x your target annual
bonus for the year in which termination of employment occurs.

Notwithstanding the foregoing, you will not be entitled to receive any severance
benefits unless, within sixty (60) days following the date of termination, you
(i) have executed a severance and release of claims agreement in a form
prescribed by the Company or persons affiliated with the Company (which will
include, at a minimum, a release of all releasable claims and non-disparagement
and cooperation obligations). Any severance payments shall commence on the first
payroll period following the date the release becomes effective (the “Payment
Date”). Notwithstanding the foregoing, if the 60th day following the date of
termination occurs in the calendar year following the calendar year of the
termination, then the Payment Date shall be no earlier than January 1st of such
subsequent calendar year. Any stock options, restricted stock or equity award
that would vest as a result of the prior paragraph will be treated as only
provisionally vested and will only actually become exercisable and/or alienable
if and when you satisfy the release requirements, and any such provisionally
vested portion will be deemed null and void retroactive to your date of
termination if you either notify the Company that you will not execute or will
revoke the release or the period for providing the release expires without your
complying with the release requirements. The Company may choose instead to
provide to you any provisionally vested portions of these awards, subject to
your undertaking to repay the Company in the manner determined by the Company at
such time if you fail to satisfy the release requirements thereafter.

For purposes of this Agreement, “Cause” shall mean a finding by the Company in
its sole discretion of any of the following: (i) dishonesty, embezzlement,
misappropriation of assets or property of the Company; (ii) gross negligence,
willful misconduct, theft, fraud or breach of fiduciary duty to the Company;
(iii) violation of federal or state securities laws; (iv) your material breach
of any written agreement between you and the Company; (v) the conviction of a
felony, or any crime involving moral turpitude, including a

 

2



--------------------------------------------------------------------------------

plea of guilty or nolo contendre; or (vi) continued nonperformance of your
responsibilities, provided that, if the Company determines that such
nonperformance can be cured, the Company has provided you with notice of such
nonperformance and you have been provided with a reasonable opportunity to cure
not to exceed thirty (30) days.

For purposes of this Agreement, “Good Reason” shall mean that you have complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following actions undertaken by the Company without your express
prior written consent: (i) the material diminution in your responsibilities,
authority and function; (ii) a material reduction in your base salary, provided,
however, that Good Reason shall not be deemed to have occurred in the event of a
reduction in your base salary that is pursuant to a salary reduction program
affecting substantially all of the senior level employees of the Company and
that does not adversely affect you to a greater extent than other similarly
situated employees; (iii) a material breach of your Agreement or any other
written agreement between you and the Company; or (v) a change in the geographic
location at which you must regularly report to work and perform services to a
location that is more than fifty (50) miles from Lexington, Massachusetts,
except for required travel on the Company’s business. “Good Reason Process”
means that (i) you have reasonably determined in good faith that a “Good Reason”
condition has occurred; (ii) you have notified the Company in writing of the
first occurrence of the Good Reason condition within sixty (60) days of the
first occurrence of such condition; (iii) you have cooperated in good faith with
the Company’s efforts, for a period not less than thirty (30) days following
such notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding
such efforts, the Good Reason condition continues to exist; and (v) you
terminate your employment within sixty (60) days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

For purposes of this Agreement, “Change in Control” shall mean any: (i) merger
or consolidation in which the Company is a constituent party or a subsidiary of
the Company is a constituent party and the Company issues equity securities
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Company or a subsidiary in which the equity
ownership of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
equity securities that represent, immediately following such merger or
consolidation, at least a majority, by both voting power and equity ownership,
of (a) the surviving or resulting entity, or (b) if the surviving or resulting
entity is a wholly owned subsidiary of another entity immediately following such
merger or consolidation, the parent entity of such surviving or resulting entity
(provided that all capital stock issuable upon exercise of options outstanding
immediately prior to such merger or consolidation or upon conversion of
convertible securities outstanding prior to such merger or consolidation shall
be deemed to be outstanding immediately prior to such merger or consolidation
and, if applicable, converted or exchanged in such merger or consolidation on
the same terms as the actual outstanding capital stock are converted or
exchanged); (ii) sale, lease, transfer, exclusive license or other disposition,
in a single transaction or series of related transactions, by the Company or any
subsidiary of the Company of all or substantially all the assets of the Company
and its subsidiaries taken as a whole, or the sale or disposition (whether by
merger or otherwise) of one or more subsidiaries of the Company if substantially
all of the assets of the Company and its subsidiaries taken as a whole are held
by such subsidiary or subsidiaries, except where such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned subsidiary of the
Company; (iii) any transfer of the Company’s equity securities, or securities
exchangeable for or convertible into the Company’s equity securities, if,
immediately following the transfer, any one or more persons (other than the
Company’s equity holders as of immediately prior to the transfer) own a majority
of the equity ownership or otherwise control a majority of the voting power of
the Company; or (iv) any transfer of a subsidiary of the Company’s equity
securities, or securities exchangeable for or convertible into equity securities
of such subsidiary, if, immediately following the transfer, any one or more
persons ( other than the Company’s equity holders as of immediately prior to the
transfer) own a majority of the equity ownership or otherwise control a majority
of the voting power of such subsidiary; provided that, where required for
compliance with Section 409A, the event described in clauses (i)-(iv) is also a
change in control event as set forth in Treas. Reg. Section 1.409A-3(i)(5).

 

3



--------------------------------------------------------------------------------

7.

Parachute Treatment. Notwithstanding any other provision of this Agreement to
the contrary, if payments and benefits provided for under this Agreement
together with any payments or benefits under any other agreement or arrangement
between the Company or any of its affiliates and you are considered “excess
parachute payments” under Section 280G of the Internal Revenue Code (the
“Code”), then such excess parachute payments plus any other payments made by the
Company and its affiliates that you are entitled to receive that are considered
excess parachute payments shall be limited to the greatest amount that may be
paid to you under Section 280G of the Code without causing any loss of deduction
to the Company under such Code Section, but only if, by reason of such
reduction, the “Net After Tax Benefit” (as defined below) to you shall exceed
the net after tax benefit if such reduction was not made. “Net After Tax
Benefit” for purposes of this Agreement shall mean the sum of (i) the total
amounts payable to you that would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, less (ii) the amount of federal,
state and other income taxes payable with respect to the foregoing calculated at
the maximum marginal tax rate for each year in which the foregoing shall be paid
to you (based upon the rate in effect for such year as set forth in the Code at
the time of termination of your employment or the change in control), less
(iii) the amount of excise taxes imposed with respect to the payments and
benefits described above by Section 4999 of the Code. The determination of
whether payments would be considered excess parachute payments and the
calculation of all the amounts referred to in this section shall be made
reasonably and in good faith by the parties, provided, that if the parties
cannot agree, then such determination (and supporting calculations) shall be
made by attorneys, accountants, or an executive compensation consulting firm
each as selected by the Company at the expense of the Company (the “280G Service
Providers”). Any determination by the 280G Service Providers made in good faith
shall be binding upon the Company and you.

 

8.

Tax Acknowledgement. All forms of compensation referred to in this Agreement are
subject to all applicable federal, state and/or local withholding and/or payroll
taxes, and the Company may withhold from any amounts payable to you in order to
comply with such withholding obligations and you shall be responsible for all
applicable taxes with respect to such compensation. You hereby acknowledge that
the Company does not have a duty to design its compensation policies in a manner
that minimizes your tax liabilities, and you will not make any claim against the
Company or its board of directors related to tax liabilities arising from your
compensation. You further acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of any of the
compensation set forth in this Agreement.

 

9.

409A Compliance. This Agreement is intended to provide payments that are exempt
from or compliant with Section 409A, and should be interpreted consistent with
that intent. The attached exhibit entitled “Payments Subject to Section 409A” is
hereby appended to the Agreement as Attachment A and, if applicable, replaces
any previous such attachment concerning the same subject matter.

 

10.

Interpretation, Amendment, Enforcement and Complete Agreement. This Agreement,
the Employee Non-Competition, Non-Solicit, Confidentiality and Invention
Assignment Agreement which you previously executed and which you reaffirm, and
any plans and agreements applicable to the incentive equity awards referred in
Section 5 of this Agreement constitute the complete agreement between you and
the Company, contain all of the terms of your employment with the Company and
supersede any prior agreements, amendments, representations or understandings
(whether written, oral or implied) between you and the Company. This Agreement
shall be amended only by a writing signed by the Chief Executive Officer of the
Company and you. The terms of this Agreement will be governed by statutes and
common law of The Commonwealth or Massachusetts without regard to the conflict
of laws provisions. You and the Company hereby irrevocably submit to and
acknowledge and recognize the exclusive personal jurisdiction of the federal and
state courts located in The Commonwealth of Massachusetts (which courts for
purposes of this Agreement, are the only courts of competent jurisdiction) in
connection with any dispute or any claim related to this Agreement or the
subject matter hereof.

 

11.

At-Will Employment. Your employment with the Company will be on an “at will”
basis. In other words, you or the Company may terminate your employment for any
reason and at any time, with or without cause.

 

4



--------------------------------------------------------------------------------

  Although your job duties, title, compensation and benefits, as well as the
Company’s benefit plans and personnel policies and procedures, may change from
time to time, the “at will” nature of your employment may only be changed in an
express written agreement signed by you and the Company.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

We look forward to receiving a response from you within seven (7) days
acknowledging, by signing below, that you have accepted the terms of this
Amended and Restated Employment Agreement.

 

Very truly yours, TRANSLATE BIO, INC. By:   /s/ Ronald C. Renaud, Jr.   Ronald
C. Renaud, Jr.   Chief Executive Officer

I have read and accept the terms of this Amended and Restated Employment
Agreement.

Accepted and Agreed as of March 11, 2020

 

/s/ Brian Fenton

Brian Fenton

 

6



--------------------------------------------------------------------------------

Attachment A

Payments Subject to Section 409A

1. Subject to this Attachment A, any severance payments that may be due under
the letter agreement shall begin only upon the date of your “separation from
service” (determined as set forth below) which occurs on or after the
termination of your employment. The following rules shall apply with respect to
distribution of the severance payments, if any, to be provided to you under the
letter agreement, as applicable:

 

  a.

It is intended that each installment of the severance payments under the letter
agreement shall be treated as a separate “payment” for purposes of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”). Neither the
Company nor you shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

 

  b.

If, as of the date of your “separation from service” from the Company, you are
not a “specified employee” (within the meaning of Section 409A), then each
installment of the severance payments shall be made on the dates and terms set
forth in the letter agreement.

 

  c.

If, as of the date of your “separation from service” from the Company, you are a
“specified employee” (within the meaning of Section 409A), then:

 

  i.

Each installment of the severance payments due under the letter agreement that
is paid within the short-term deferral period (as defined under Section 409A)
shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section l.409A-l(b)(4) to the maximum extent permissible under
Section 409A and shall be paid on the dates and terms set forth in the letter
agreement; and

 

  ii.

Each installment of the severance payments due under the letter agreement that
is not described in this Attachment A, Section I (c)(i) and that would, absent
this subsection, be paid within the six-month period following your “separation
from service” from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that such installment is deemed to be paid under a separation pay plan
that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following the
taxable year in which the separation from service occurs.

2. The determination of whether and when your separation from service from the
Company has occurred shall be made and in a manner consistent with, and based on
the presumptions set forth in, Treasury Regulation Section 1.409A-1 (h). Solely
for purposes of this Attachment A, Section 2, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414( c) of the Internal Revenue Code of 1986, as amended.

3. The Company makes no representation or warranty and shall have no liability
to you or to any other person if any of the provisions of the letter agreement
(including this Attachment) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.